IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00425-CR

                      IN RE ROGER DALE THOMISON


                                Original Proceeding


                          MEMORANDUM OPINION

      Roger Dale Thomison, an inmate at a federal penitentiary, seeks by mandamus to

compel the McLennan County District Attorney to “perform his ministerial duty” and

dismiss the criminal case pending against Thomison. There are procedural problems in

this proceeding, but we use Rule 2 to look beyond those problems. See TEX. R. APP. P. 2.

      Thomison alleges in his petition that a detainer has been lodged against him and

that he has filed the necessary paperwork pursuant to the Interstate Agreement on

Detainers Act in an attempt to resolve the pending criminal charge. He further alleges

that the District Attorney has taken no action on his case, that the 180 day time limit

within which to prosecute him has passed, and that the District Attorney has not

dismissed the case against Thomison.
       This Court has mandamus jurisdiction over a judge of a district or county court

or when necessary to enforce our own jurisdiction. TEX. GOV'T. CODE ANN. § 22.221(a),

(b) (Vernon 2004). Thomison has alleged nothing in his petition to suggest that issuance

of a writ is necessary to enforce our jurisdiction. Thus, we do not have jurisdiction to

mandamus the District Attorney in this circumstance.            See, e.g. In re Spivey, No. 10-09-

00263-CV, 2009 Tex. App. LEXIS 6861 (Tex. App.—Waco Aug. 26, 2009, orig.

proceeding); see also Silva v. Klevenhagen, 833 S.W.2d 746, 747 (Tex. App.—Houston [1st

Dist.] 1992, orig. proceeding).

       Accordingly, Thomison's petition is dismissed.1 Further Thomison’s motion for

leave to file a single copy of his petition is dismissed as moot.



                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed
Motion dismissed
Opinion delivered and filed January 13, 2010
Do not publish
[OT06]




1The County Clerk sent correspondence to Thomison on January 5, 2010 and copied this Court. Included
with the correspondence is a copy of an order signed on August 5, 2009 which dismissed the charges
about which Thomison complains. Thus, the substantive merits of the complaint appear to be moot.


In re Thomison                                                                               Page 2